RECORD IMPOUNDED

                               NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                       SUPERIOR COURT OF NEW JERSEY
                                                       APPELLATE DIVISION
                                                       DOCKET NO. A-1044-20

IN THE MATTER OF THE
CIVIL COMMITMENT OF
S.W.
_______________________

                  Submitted June 7, 2021 – Decided August 17, 2021

                  Before Judges Gooden Brown and DeAlmeida.

                  On appeal from the Superior Court of New Jersey, Law
                  Division, Essex County, Docket No. ESCC-001995-20.

                  Joseph E. Krakora, Public Defender, attorney for
                  appellant S.W. (Susan Remis Silver, Assistant Deputy
                  Public Defender, on the brief).

                  Respondent has not filed a brief.


PER CURIAM

         In this one-sided appeal, S.W. 1 appeals from the Law Division's

November 18, 2020 order civilly committing her to a psychiatric facility.



1
  We use initials to protect the privacy of S.W.'s guardianship records. R. 1:38-
3(e).
Because we conclude that S.W. was, in effect, denied the assistance of counsel

at the commitment hearing, we vacate the order of commitment and remand for

a new hearing.

                                       I.

      On November 7, 2020, S.W. was brought to a hospital to be screened for

possible psychiatric commitment. A mental health screener described S.W. to

be "dangerous to self/not suicidal," and reported her history of schizophrenia

and inpatient treatment. The screener reported S.W.'s "escalating behavior" and

"increasing paranoia" due to her medication noncompliance, and believed she

was "in need of inpatient psychiatric treatment."

      On November 10, 2020, Dr. Zeshawn Ali, a psychiatrist, diagnosed S.W.

with schizophrenia and recommended she be committed. The same day, a Law

Division judge entered an order temporarily committing S.W. to a psychiatric

facility. The temporary commitment order is blank following the sentence "[t]he

following attorney is hereby assigned to represent the patient:".

      Consistent with N.J.S.A. 30:4-27.12(a), the court scheduled a hearing for

November 18, 2020, to determine whether S.W. needed continued commitment.

A November 10, 2020 Notice of Hearing, which was served on the Office of the

Public Defender, states: "The attorney appointed by the court to represent the


                                        2                                A-1044-20
patient is NORA R. LOCKE. Private counsel may be retained by the patient, if

desired." Deputy Public Defender Nora Locke is the managing attorney of the

Public Defender’s Division of Mental Health Advocacy.            Locke assigned

Assistant Deputy Public Defender Daniel O'Brien to represent S.W. at the

commitment hearing. See N.J.S.A. 52:27EE-35.

      P.W. is S.W.'s sister. She claims to have been appointed S.W.'s general

guardian.   After issuance of the temporary commitment order, P.W. hired

attorney Thomas Vigneault. On November 17, 2020, Vigneault sent O'Brien a

letter marked "Notice of Appearance" that stated:

            My name is Thomas Vigneault, my firm has been
            retained to represent S.W. in the commitment court
            proceeding scheduled for Wednesday November 18th
            through her Guardian [P.W.]. [P.W.] has sole and
            absolute authority to make all and any decisions for
            S.W. including retaining the attorney [P.W.] chooses.

It is not clear from the record whether Vigneault’s letter was presented to the

trial court. The letter was not entered into evidence or marked for identification

at the commitment hearing.




                                        3                                   A-1044-20
      On November 18, 2020, a municipal court judge held S.W.'s commitment

hearing via electronic technology. 2     At the hearing, Vigneault entered an

appearance, stating that he represented both "the guardian and the patient S.W."

O'Brien attempted to enter his appearance on behalf of S.W. He informed the

court that, "I have spoken to my client, . . . S.W.," and "[y]esterday, . . . she

indicated she wanted public defender representation . . . ." O'Brien told the trial

court "S.W. said she doesn't wish to be represented by the attorney who was

retained by her sister."    He also argued Vigneault had not properly been

substituted for O'Brien as S.W.'s counsel.

      O'Brien further objected to Vigneault appearing as counsel for S.W.

because he was appearing "as the attorney for the guardian" and an attorney

cannot appear both for the guardian and the person who faces commitment in a

commitment hearing. Vigneault countered that he "was retained through the




2
    The thirty-two-page transcript of the virtual commitment hearing has
approximately two hundred and eighty-six "indiscernible" notations. The audio
recording of the hearing is also substantially inaudible. Many of the
indiscernible passages are during the testimony of the State's expert witness.
Because we are able to obtain sufficient information from the record to conclude
that the November 18, 2020 commitment order must be vacated, we do not opine
with respect to whether the condition of the transcript would otherwise require
a new hearing.


                                        4                                    A-1044-20
party, [P.W.]," but represented S.W. 3 The judge did not inquire into whether

there was a conflict of interest as a result of Vigneault being retained by (and

possibly representing) P.W., who supported S.W. being committed, and

representing S.W., who opposed being committed.

      S.W. also challenged P.W.'s claim to have been appointed her guardian.

She stated on the record, "[P.W.] is not my guardian. That's what this is all

about . . . . To clear all of this up. She is not my guardian. I don't have a

guardian." P.W. later testified she was appointed as S.W.'s guardian in May

2015 and remains her guardian. S.W. again denied P.W. was her guardian: "I'm

telling you that she is not my guardian and I have the documents to prove it."

      Vigneault did not address S.W.'s contention that P.W. was not her

guardian. He produced no proof with respect to S.W.'s guardianship. Nor did

the trial court ask for any such proof. As a result, the record contains no court

order or other evidence establishing whether P.W. was S.W.'s guardian at the

time of the hearing and, if so, the extent of her authority. The court, however,

appears to have accepted P.W.'s representation regarding her status as S.W.'s

guardian and the scope of her authority as guardian.



3
  It is not clear if Vigneault believed P.W. was a party to the commitment
hearing. She was not.

                                       5                                   A-1044-20
      The court noted that the temporary commitment order did not list an

appointed attorney for S.W. and stated, "I don't know . . . Mr. O'Brien if your

office has status." The following colloquy then took place:

            O'BRIEN: Well, Your Honor, (indiscernible) that I was
            served with papers. The presumption would be, if I was
            served with papers, that I'm counsel of record.

            THE COURT: Well, that's not the case (indiscernible)
            any order that you were served erroneously, so I'm
            sorry about that, as you are not specifically listed as the
            attorney. And as we know, (indiscernible) as part of
            the order, (indiscernible) the order of [the Law
            Division]. So I am denying your application to
            represent [S.W.] in this matter and indicate that Mr.
            Vigneault is representing her.

      When the State called Dr. Ali as its first witness, the court asked O'Brien

to remove himself from the virtual court hearing. O'Brien said he would like to

remain on the hearing pursuant to N.J.S.A. 52:27EE-29 to -37, which he argued

authorizes an attorney from the Public Defender's Office to participate in any

civil commitment hearing. The court disagreed:

            Mr. O'Brien, I am going to deny your application,
            because the statute indicates that patients may not
            appear pro se and ha[ve] to be represented by counsel.
            Your office was not appointed as counsel. Counsel was
            obtained by the guardian of the patient, who – and I'm
            going to proceed with Mr. Vigneault. Over your
            objection, I'm going to order that you disconnect from
            this hearing, since you're not a party to this matter
            (indiscernible) counsel representing the patient and

                                        6                                  A-1044-20
             you're not (indiscernible). Your objection is noted for
             the record, so you can disconnect at this time.

      At that point, S.W. said, "[e]xcuse me, [y]our [h]onor. I would like to

represent myself." She continued, "[t]hey don't understand this case like I do

. . . . Please let me speak . . . this is my life we're talking about." The court

responded, "[y]ou'll have your chance after."

      The court turned to the examination of Dr. Ali and asked Vigneault if he

"want[ed] to voir dire the doctor as to his qualifications[.]" Vigneault replied

that he did not.

      Ali testified that S.W. lacked insight into her illness and opined she would

not take her medications or be able to care for herself if discharged in her current

condition. He stated that "[S.W.'s] judgment is impaired . . . , she is delusional

and preoccupied with her grandiose delusions and paranoid delusions in this

case, as well as every area of her life." Ali recommended S.W. be admitted for

long-term psychiatric care.

      During Ali's direct testimony, Vigneault made no objections.               He

thereafter declined to ask any questions on cross-examination. He did not

question Ali regarding placement options for S.W. other than commitment to a

psychiatric facility.




                                         7                                    A-1044-20
      P.W. was the second and final witness at the hearing. She testified that

S.W. was admitted to the hospital several times since 2015 and described her as

combative and medication non-compliant.         When asked whether she was

concerned about S.W. being in the community, P.W. replied "very much so[,]"

but "my concern is not . . . is she a danger to herself. I'm concerned what

someone would do to her." In response to the question "[d]oes she ever threaten

you?" P.W. testified that "[S.W.] mostly tells me she's not crazy." She added,

"I'm not going to say that I'm afraid of her. I'm not. I'm not afraid of her. It's

just her mouth . . . ."

      The following colloquy between the State's attorney and P.W. took place

to conclude her testimony.

             Q: At this point, what are you -- are you concerned for
             her safety?

             A: Definitely.

             Q: What do you want for her?

             A: I would like to see her get long-term care that
             includes some type of psychosomatic therapy. I'm not
             a medical professional, so I would really need it
             explained to me all the things she needs, but she
             definitely can't live on her own. Living with me is very
             challenging, because I'm not an aggressive person and
             I'm not -- I can't keep an -- I can't (indiscernible) to
             work. And when she wanders, she can be



                                        8                                   A-1044-20
             (indiscernible) . . . . She said she would rather live in
             the park or somewhere else other than – than with me.

             ....

             Q: So, the doctor is recommending that she continue
             treatment and is transferred. And you're in agreement
             with that as her guardian (indiscernible)?

             A: Definitely.

      On cross-examination, Vigneault asked P.W. only two questions: "Do you

agree with Dr. Ali's assessment that there is no other option than for S.W. to

have long-term care?" and "Do you believe it's in the best interests as the

guardian – long term care?" She answered "yes" to both.

      Vingeault presented no witnesses on behalf of S.W. He made no closing

statement urging the court to deny the petition for commitment or to send S.W.

to a less restrictive setting.

      The court then ordered S.W. committed and that her commitment be

reviewed in thirty days.

      S.W. then addressed the court as follows: "Your Honor, didn't you say

that you would let me speak?" She continued:

             I am here to represent myself. What [P.W.] told you all
             is, in fact, a lie. And there [are] two sides to every
             story. And it seems to me like people who run right
             through me and I'm not going to hear or say anything.



                                        9                                A-1044-20
            ....

            And I'm telling you that she is not my guardian and I
            have the documents to prove it.

      The transcript of the exchange between the court and S.W. that followed

is riddled with "(indiscernible)" notations. We gather, however, that the court

did not allow S.W. to make any further statements or produce the evidence she

claimed to possess regarding P.W.'s status as her guardian:

            THE COURT: (Indiscernible) –

            [S.W.]: Can I (indiscernible) –

            THE COURT: [S.W.]

            [S.W.]: – you [were] going to let me speak, but now
            you're not doing that. You're going (indiscernible)
            which is the game people play when they're on – when
            they're (indiscernible) a child. But I'm here to let you
            know –

            THE COURT: (Indiscernible) –

            [S.W.]: – that–

            THE COURT:        – that (indiscernible) transfer you, if
            necessary, for long-term treatment, because University
            Hospital –

            [S.W.]: (Indiscernible) you're not going to let me speak
            (indiscernible) –

            THE COURT: – (Indiscernible) –



                                      10                                 A-1044-20
            [S.W.]: Don't tell me to shut up.             You don't
            (indiscernible) –

            THE COURT:         (Indiscernible) –

            [S.W.]: – (indiscernible). Excuse me. That's why I ran
            out of the house, because she has (indiscernible). She
            has (indiscernible) and I'm not going to live
            (indiscernible) –

            THE COURT: (Indiscernible) –

            [S.W.]: Let me – don't you know (indiscernible) –

            THE COURT: (Indiscernible) and that concludes this
            hearing.

      Vingeault made no effort to intervene during this exchange on behalf of

his client. He did not ask the court to allow him to question S.W. or to present

the information she wished to convey to the court.

      At that point, the proceedings devolved into what appeared to be a

shouting match between S.W. and P.W. The transcript noted the two were

"screaming over each other" and that S.W. told the court that P.W. was "stealing

my Social Security money." S.W. also stated to the court that "[y]ou ain't

showing no fairness to me by not letting me speak." Again, Vigneault took no

steps on behalf of his client, who clearly wished to address the court and contest

her commitment.




                                       11                                   A-1044-20
      On December 14, 2018, O'Brien asked the court for an Order and a

statement of reasons explaining the basis for the trial court's substitution of

Vigneault as S.W.'s counsel. The court declined O'Brien's request. The court

instead sent O'Brien two email messages reiterating its view that the Public

Defender's Office had not been appointed to represent S.W. and that P.W. had

the authority to hire Vigneault as S.W.'s counsel. 4

      This appeal follows. S.W. raises the following arguments.

            POINT I

            MR. VIGNEAULT'S CONFLICT OF INTEREST
            REQUIRED HIS DISQUALIFICATION AS S.W.'S
            COUNSEL, AND THE TRIAL COURT ERRED
            WHEN IT DIRECTED HIM TO PROCEED AS HER
            COUNSEL OVER HER OBJECTION AND THE
            CONFLICT-OF-INTEREST OBJECTIONS OF HER
            PUBLIC DEFENDER.

            POINT II

            THE RECORD CONTAINS NO PROOF THAT S.W.'S
            SISTER IS HER APPOINTED GUARDIAN, AND
            THE COURT IMPROPERLY ALLOWED S.W.'S
            SISTER TO OVERRIDE HER CHOICE OF
            COUNSEL.




4
   We do not consider an email message from a judge to counsel to constitute
findings of fact and conclusions of law pursuant to Rule 1:7-4.

                                       12                                A-1044-20
           POINT III

           THE TRIAL COURT FAILED TO FOLLOW RULES
           ON THE WITHDRAWAL AND SUBSTITUTION OF
           COUNSEL WHEN IT DIRECTED MR. VIGNEAULT
           TO PROCEED AS S.W.'S COUNSEL.

           POINT IV

           THE    STATE   FAILED   TO   MEET    THE
           REQUIREMENTS       FOR     INVOLUNTARY
           COMMITMENT BECAUSE IT FAILED TO PROVE
           BY CLEAR AND CONVINCING EVIDENCE THAT
           S.W. POSED A DANGER TO HERSELF OR OTHERS
           IN THE REASONABLE FUTURE.

                                        II.

     In order to involuntarily commit someone, the State must prove that:

           (1) the person is mentally ill . . . ; (2) the mental illness
           causes the person to be dangerous (a) to self or (b) to
           others or property . . . ; (3) the person is unwilling to be
           admitted to a facility for voluntary care; and (4) the
           patient needs care at a psychiatric facility or hospital
           because other available services will not meet the
           patient's needs.

           [In re Commitment of M.M., 384 N.J. Super. 313, 337
           (App. Div. 2006) (citing N.J.S.A. 30:4-27.2(r), (h), (i)
           and (m)).]

To justify commitment, "it is necessary to show more than the potential for

dangerous conduct." In re Commitment of J.R., 390 N.J. Super. 523, 530 (App.

Div. 2007).   "[T]he risk of dangerousness that will warrant involuntary


                                       13                                  A-1044-20
commitment must be relatively immediate: 'Commitment requires that there be

a substantial risk of dangerous conduct within the reasonably foreseeable

future.'" In re N.N., 146 N.J. 112, 130 (1996) (quoting State v. Krol, 68 N.J.

236, 260 (1975)). The "State must establish the grounds for commitment by

clear and convincing evidence." In re S.L., 94 N.J. 128, 137 (1983).

      "'The civil commitment process must be narrowly circumscribed because

of the extraordinary degree of state control it exerts over a citizen's autonomy.'"

In re Commitment of T.J., 401 N.J. Super. 111, 119 (App. Div. 2008) (quoting

S.L., 94 at 139). "[O]ur Legislature and the New Jersey Supreme Court have

promulgated statutes and rules to ensure that no person is involuntarily

committed to a psychiatric institution without having been afforded procedural

and substantive due process." In re Commitment of Raymond S., 263 N.J.

Super. 428, 431 (App. Div. 1993) (citing N.J.S.A. 30:4-27.1 to -27.23 and R.

4:74-7).

      Our "[r]eview of a trial court's decision regarding a commitment hearing

is extremely narrow." In re Civil Commitment of V.A., 357 N.J. Super. 55, 63

(App. Div. 2003) (citing State v. Fields, 77 N.J. 282, 311 (1978)). "[T]his court

gives deference to civil commitment decisions and reverses only when there is




                                       14                                    A-1044-20
clear error or mistake[.]" M.M., 384 N.J. Super. at 334 (citing In re D.C., 146

N.J. 31, 58-59 (1996)).

        "No person can be deprived of her right to govern and manage her own

affairs – or her right to control the fate of her lawsuit – based on mental

incapacity without rigorous adherence to the procedural protections set forth in

our rules of court, statutes, and case law." S.T. v. 1515 Broad St., LLC, 241

N.J. 257, 275 (2020) (citing R. 4:86-1 to -8; N.J.S.A. 3B:12-24 to -35); R. 4:74-

7(e).

        The right to counsel is a crucial component of the due process protections

afforded to someone facing involuntary commitment, which is "a significant

deprivation of liberty . . . ." Addington v. Texas, 441 U.S. 418, 425 (1979);

Specht v. Patterson, 386 U.S. 605, 608 (1967); Pasqua v. Council, 186 N.J. 127,

148 (2006); S.L., 94 N.J. at 137. Due process "guarantees the assignment of

counsel to indigents in involuntary civil commitment proceedings." Pasqua, 186

N.J. at 148.

        The right to counsel in civil commitment proceedings is also guaranteed

by statute.    A person facing involuntary commitment has "the right to be

represented by an attorney, and if unrepresented or unable to afford an attorney,

the right to be provided with an attorney paid for by the appropriate government


                                        15                                  A-1044-20
agency." N.J.S.A. 30:4-27.11(c). In addition, a person facing involuntary

commitment has the right to "have counsel present at the hearing" and the person

cannot "appear at the hearing without counsel." N.J.S.A. 30:4-27.12(d).

      A person's "right to control the direction of her case" cannot be deprived

"[i]n the absence of a guardianship hearing and a judicial finding by clear and

convincing evidence that [she] lacked the requisite mental capacity to decide

how to proceed with her lawsuit . . . ." S.T., 241 N.J. at 262.

      Here, P.W. claimed to have been appointed S.W.'s guardian and to have

the authority to hire counsel on her behalf. S.W. disputed that argument, twice

informing the court that P.W. was not her guardian. Although P.W.'s status as

guardian was critical to resolve the question of which of the two attorneys

purporting to represent S.W. would be permitted to proceed, the court did not

ask P.W. or Vigneault for proof of P.W.'s status as guardian. The court also

failed to make a finding that P.W. was S.W.'s guardian and that her authority

included hiring counsel for S.W. against her wishes. These failures constituted

clear error on the part of the trial court. In the absence of a finding, based on

proof, that P.W. had been appointed guardian of S.W. with the authority to hire

counsel for her, the trial court erred by allowing Vingeault to represent S.W.




                                       16                                  A-1044-20
      We acknowledge that a person facing civil commitment may have a

mental health condition that makes it difficult to accept a relative's appointment

as guardian. In such circumstances, a claim that a guardian was not appointed

may well be unfounded. However, where a question has been raised at a

commitment hearing regarding the status of a person claiming to be a guardian,

the trial court may not merely accept a claim of guardianship that is not

supported by a court order. In addition, the court must make findings both with

respect to the guardianship appointment and the scope of the guardian's

authority.

      In addition, having carefully reviewed the record, we conclude that

Vigneault, even if appropriately hired by S.W.'s guardian, in effect did not

provide S.W. with legal representation at the commitment hearing. The reason

for this shortcoming may be attributable to Vingeault's divided loyalty between

P.W., who hired him and supported S.W.'s commitment, and S.W., whom he

purportedly represented and who opposed her commitment.

      "A right to counsel is 'the right to the effective assistance of counsel.'"

N.J. Div. of Child Prot. & Permanency v. G.S., 447 N.J. Super. 539, 555 (App.

Div. 2016) (quoting McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970)).

"To be effective, counsel 'must provide the client with undivided loyalty and


                                       17                                   A-1044-20
representation that is untrammeled and unimpaired by conflicting interests.'" Id.

at 556 (quoting State v. Norman, 151 N.J. 5, 23 (1997)) (internal quotations

omitted).   Counsel for an allegedly incapacitated person must determine

"whether the alleged incapacitated person has expressed dispositional

preferences and, if so, counsel shall argue for their inclusion in the judgment of

the court." R. 4:86-4(b)(2)(v). An attorney must zealously advocate for his

client. N.J. Div. of Youth & Family Servs. v. Robert M., 347 N.J. Super. 44, 70

(App. Div. 2002). This is true "even when the lawyer believes that the client's

desires are unwise or ill-considered." S.T., 241 N.J. at 275; Zigelheim v. Apollo,

128 N.J. 250, 261 (1992).

      In the criminal context, our Supreme Court has "reinforced that it is

incumbent on the courts to ensure that defendants receive conflict-free

representation . . . ." State ex rel. S.G., 175 N.J. 132, 140 (2003) (citing State

v. Loyal, 164 N.J. 418, 433 (2000)) (emphasizing trial court's responsibility for

"assuring the fairness and reliability of the trial"). "'[A]n attorney hobbled

by conflicting interests that so thoroughly impede his ability to exercise single-

minded loyalty on behalf of the client cannot render the effective assistance

guaranteed by our constitution.'" G.S., 447 N.J. Super. at 556 (alteration in

original) (quoting State v. Cottle, 194 N.J. 449, 467 (2008)).


                                       18                                   A-1044-20
      "[A]n attorney should not represent a client if there is a significant risk

that the representation will be materially affected by some duty of loyalty or

responsibility to himself or to a third person." State v. Lasane, 371 N.J. Super.

151, 161-62 (App. Div. 2004) (citing RPC 7.1(a)(2)).            The rule states, in

pertinent part:

             (a) Except as provided in paragraph (b), a lawyer
             shall not represent a client if the representation involves
             a concurrent conflict of interest. A concurrent conflict
             of interest exists if:

             ....

             (2) there is a significant risk that the representation
             of one or more clients will be materially limited by the
             lawyer's responsibilities to another client, a former
             client, or a third person or by a personal interest of the
             lawyer.

             [RPC 7.1(a)(2).]

"[A] court confronted with and alerted to possible conflicts of interest must take

adequate steps to ascertain whether the conflicts warrant separate counsel."

Wheat v. U.S., 486 U.S. 153, 160 (1988).

      P.W., who supported S.W.'s commitment, hired Vigneault. The attorney's

initial statement to the court was that he was appearing "for the guardian and the

patient, [S.W.]" Although he later clarified that he represented only S.W., the

transcript clearly establishes that he made no effort to comply with S.W.'s

                                        19                                   A-1044-20
wishes to oppose commitment. Vigneault did not pose a single question to the

State's expert on cross-examination. He did not explore with the expert the

viability of placement options for S.W. other than commitment to a psychiatric

facility.   In addition, Vigneault asked P.W. only two questions on cross-

examination, both seeking her agreement with the expert's recommendation that

S.W. be civilly committed.

       When S.W. disputed P.W.'s appointment as guardian, Vigneault did

nothing to advance or explain S.W.'s argument. Vigneault remained silent as

S.W. struggled to speak to the court at the end of the hearing, allowing her

exchange with the court to devolve into a series of interruptions and ultimately,

a shouting match with P.W. He failed to make a closing statement urging the

court not to commit S.W. to a psychiatric facility.

       Simply put, S.W. did not have an effective advocate at the commitment

hearing. Vigneault, in effect, advanced only the interest of P.W., who wanted

her sister to be civilly committed and who, presumably, was paying Vigneault's

fee. The trial court failed to identify the conflict of interest facing Vigneault, a

clear error, particularly in light of S.W.'s express rejection of Vigneault as her

counsel and his ongoing failure to advocate on S.W.'s behalf.




                                        20                                    A-1044-20
      We do not question the sincerity of P.W.'s concern for her sister's safety

and best interests. Nor do we have any basis to doubt P.W.'s belief that she is

S.W.'s guardian with the authority to hire counsel on S.W.'s behalf.

Fundamental concepts of due process, however, do not permit P.W., if she

produces no proof that she is S.W.'s guardian, to retain counsel for S.W. who

does not advocate on S.W.'s behalf at the civil commitment hearing. Nor can

we abide counsel for a person facing civil commitment who makes no effort to

assist his client in addressing the court or challenging the validity of a claim for

guardianship.

      We recognize that by their nature civil commitment proceedings may

prove challenging for the trial court. We do not intend to suggest that trial courts

do not have the authority to maintain control of civil commitment proceedings

where a person facing commitment is obstreperous, seeks only to disrupt the

hearing, or is unable to articulate a coherent argument opposing their

commitment. However, we detect nothing of this nature in the record.

      While S.W. may have serious mental health issues, she was able to

articulate clearly her opposition to her commitment, as well as her claim that

P.W. was not her guardian. Given that it was S.W. who was facing long-term

deprivation of her liberty, she had a right to be heard. In the face of silence by


                                        21                                    A-1044-20
the attorney who purportedly represented S.W.'s interests, it was clear error for

the trial court to conclude the commitment hearing without allowing S.W. to

address the court.

      In light of these errors, the November 18, 2020 commitment order is

vacated. It has been several months since S.W. was civilly committed. The

record does not contain evidence of S.W.'s current status or, if she remains

committed, the date on which her commitment is scheduled next to be reviewed.

We therefore stay our decision for fourteen days and remand to the trial court

for a new commitment hearing consistent with this opinion before a different

judge within that time if S.W. remains committed. We offer no opinion with

respect to P.W.'s status as S.W.'s guardian or whether S.W. meets the criteria

for civil commitment.

      Because we conclude that the effective denial of counsel to S.W. at the

commitment hearing invalidates the November 18, 2020 commitment order, we

need not address S.W.'s remaining arguments.

      Vacated and remanded for further proceedings.          We do not retain

jurisdiction.




                                      22                                   A-1044-20